



Exhibit 10.53


ADVANCE AUTO PARTS, INC.
PERFORMANCE-BASED RSUs AWARD AGREEMENT
(STOCK SETTLED)


Grant Date
Performance-based RSUs (at Target Level)
Vesting Date
September 7, 2016
2,525
September 7, 2019



THIS CERTIFIES THAT Advance Auto Parts, Inc. (the “Company”) has on the Grant
Date specified above granted to
Robert B. Cushing
Performance-based Restricted Stock Units (the “Performance-based RSUs”) with
respect to the number of shares of Advance Auto Parts, Inc. common stock, $.0001
par value per share (“Stock”), indicated above in the box labeled
“Performance-based RSUs (at Target Level)” (the “Target Award”). The
Performance-based RSUs subject to this Award Agreement shall vest in accordance
with Section 1 and Section 2, and upon vesting shall be converted into shares of
Stock, as provided in Section 1 and Section 2. This Award is subject to the
terms and conditions set forth below and in the Advance Auto Parts, Inc. 2014
Long-Term Incentive Plan (the “Plan”). A copy of the Plan is available on the
Company’s Intranet site or upon request. In the event of any conflict between
the terms of the Plan and this Award Agreement, the terms of the Plan shall
govern. Any capitalized terms not defined herein shall have the meaning set
forth in the Plan.
* * * * *
1.
Vesting. Subject to the remaining provisions of this Award Agreement:

(a)Performance-based RSUs may vest in an amount up to the target level on the
Vesting Date, subject to your continued employment or other association the
Company until the Vesting Date, except as otherwise provided in Section 2. The
precise number of Performance-based RSUs which may vest will be determined in
accordance with the terms of this Award Agreement and are subject to
certification by the Compensation Committee of the Company’s Board of Directors
(the “Committee”) of the achievement of the performance goals. The achievement
of the performance goals will be determined based on the Company’s Annual
Enterprise Commercial Net Sales Growth (“AECNSG”) for each of the Company’s 2017
fiscal year (“Performance Period 1”) and the Company’s 2018 fiscal year
(“Performance Period 2”) (each such fiscal year, a “Performance Period”), as
compared with commercial sales growth for the overall automotive aftermarket
industry (“Industry CSG”) as reported by the Auto Care Association or its
successor organization, for the same or comparable time periods, according to
the payout schedules described in Exhibit 1.
(b)The Company’s “Annual Enterprise Commercial Net Sales” shall be calculated
using information as reported in the Company’s Form 10-K and in the Company’s
internal financial statements. Annual Enterprise Commercial Net Sales shall be
calculated by multiplying the Company’s consolidated “Net Sales” by “Total
Commercial Sales, as a percent of Total Sales,” and reduced by the sum of the
sales to independent customers, eService revenue, and miscellaneous warehouse
sales, as reported in the Company’s internal financial statements. With respect
to the calculation of Annual Enterprise Commercial Net Sales, the Committee
shall make adjustments to exclude the impact of any material acquisition or
material disposition, and/or discontinued operations, each as defined by
generally accepted accounting principles and as identified in the Company’s
financial statements, notes to the financial statements or management’s
discussion and analysis, and any other unusual or non-recurring items as
identified in the Company’s financial statements, notes to the financial
statements, management’s discussion and analysis, or earnings releases.
(c)“Annual Enterprise Commercial Net Sales Growth” or AECNSG means the
percentage increase on a fiscal year over immediately preceding fiscal year
basis in Annual Enterprise Commercial Net Sales.
(d)The Target Award is the maximum number of Performance-based RSUs that you may
receive under this Award Agreement.





--------------------------------------------------------------------------------





2.
Duration.

(a)Except as provided in this Section 2, if, prior to vesting of the
Performance-based RSUs pursuant to Section 1 or this Section 2, your employment
or other association with the Company and its Affiliates ends for any reason
(voluntary or involuntary), then your rights to Performance-based RSUs shall
immediately and irrevocably forfeit.
(b)Change of Control.
(i)During Performance Period 1. Upon a Change of Control during Performance
Period 1 while you are employed or associated with the Company and its
Affiliates, the Committee will prorate the portion of the Target Award
attributable to Performance Period 1 (as indicated on Exhibit 1) based on the
percentage of Performance Period 1 you have worked. Your right to any remaining
Performance-based RSUs shall immediately and irrevocably forfeit.
(ii)During Performance Period 2. Upon a Change of Control during Performance
Period 2 while you are employed or associated with the Company and its
Affiliates, the Committee will:
(x)    calculate the portion of the Target Award attributable to Performance
Period 1 (as indicated on Exhibit 1) that was earned based on the achievement of
the performance goals for Performance Period 1 according to the schedule in
Exhibit 1, and
(y)    prorate the portion of the Target Award attributable to Performance
Period 2 (as indicated on Exhibit 1) based on the percentage of Performance
Period 2 you have worked.
Your right to any remaining Performance-based RSUs shall immediately and
irrevocably forfeit.
(iii)After Performance Period 2. Upon a Change of Control that occurs after the
completion of Performance Period 2 but prior to the Vesting Date while you are
employed or associated with the Company and its Affiliates, the Committee will
determine the number of shares that were earned based on the achievement of the
performance goals for the completed Performance Periods according to the
schedule in Exhibit 1. Your right to the remaining Performance-based RSUs shall
immediately and irrevocably forfeit.
(iv)The number of earned Performance-based RSUs as determined by the Committee
pursuant to subsections (i), (ii) or (iii) of this Section 2(b) will continue to
vest, subject to your continued employment or other association with the Company
and its Affiliates through the Vesting Date. Vesting of such Performance-based
RSUs as determined pursuant to this Section 2(b) will accelerate:
(x)     if the successor organization or one of its affiliates does not assume,
convert, or replace this Award, then upon the occurrence of a Change of Control
while you are employed or associated with the Company and its Affiliates; or
(y)     if the successor organization or one of its affiliates assumes, converts
or replaces this Award and the successor organization or one of its affiliates
terminates your employment or other association other than for Due Cause or you
terminate your employment or other association for Good Reason, as those terms
are defined in the written employment agreement by and between you and the
Company as in effect on the Grant Date (your “Employment Agreement”) within 24
months following the Change of Control, then upon termination of your employment
or other association with the successor organization or one of its affiliates.
(c)If your employment or other association with the Company and its Affiliates
is terminated after the completion of Performance Period 1 or Performance Period
2 and, in either case, prior to the Vesting Date on account of your Disability,
death, or by the Company for any reason other than for Due Cause, or by you for
Good Reason, as those terms are defined in your Employment Agreement, then your
Performance-based RSUs will vest on the Vesting Date, in an amount based on the
achievement of the performance goals for any entirely-completed Performance
Period(s). There will be no vesting of Performance-based RSUs for any
Performance Period for which you were not employed or otherwise associated with
the Company and its Affiliates during the entirety of the applicable Performance
Period.
(d)If the termination of your employment or other association with the Company
and its Affiliates is voluntary without Good Reason, as defined in your
Employment Agreement, or involuntary by the Company for Due Cause, as defined in
your Employment Agreement, then all of your Performance-based RSUs, shall
forfeit on the date your employment or other association ends.
(e)If within four (4) months following the Grant Date you are determined to have
unacceptable job performance based upon your performance evaluation for the
fiscal year in which this Award was granted, then the Company’s Chief Executive
Officer and Senior Vice President who is responsible for Rewards may cancel this
Award in its entirety.





--------------------------------------------------------------------------------





(f)Notwithstanding any contrary provision of this Award Agreement, the Company
may cancel this Award at any time on ninety (90) days prior notice to you in
response to actions taken by you that could be considered detrimental to the
Company or any of its Affiliates. Whether any of your actions could be
considered detrimental will be determined by the Committee in its sole
discretion.
3.
Transfer of Award. Until the Performance-based RSUs vest pursuant to Section 1
or Section 2, the Performance-based RSUs may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of or encumbered. No attempt to
transfer unvested Performance-based RSUs, whether voluntary or involuntary, by
operation of law or otherwise, shall vest the transferee with any interest or
right in or with respect to the shares. Notwithstanding the foregoing, you may,
in the manner established by the Committee, designate a beneficiary or
beneficiaries to exercise your rights to receive any property distributable with
respect to the Performance-based RSUs upon your death.

4.
No Rights as a Stockholder. You shall have no rights of a shareholder of the
Stock on and after the Grant Date and until the date on which the
Performance-based RSUs vest and are converted to shares in accordance with
Section 1 or Section 2.

5.
Issuing shares. Subject to certification by the Committee and payment of the
applicable withholding taxes pursuant to Section 7, the Company shall cause the
shares of Stock to be issued in book-entry form, registered in your name, within
sixty (60) days following the date on which any of the Performance-based RSUs
vest pursuant to Section 1 or Section 2.

6.
Notices. Except as otherwise provided herein, all notices, requests, demands,
and other communications under this Award Agreement shall be in writing, and if
by telecopy, shall be deemed to have been validly served, given, or delivered
when sent, or if by personal delivery or messenger or courier service, shall be
deemed to have been validly served, given, or delivered upon actual delivery
(but in no event may notice be given by deposit in the United States mail), at
the following addresses and facsimile numbers (or such other address(es) and
facsimile numbers a party may designate for itself by like notice):

(a)If to the Company: Advance Auto Parts, Inc. located at 5008 Airport Road,
Roanoke, Virginia, 24012, Attention: General Counsel or by telecopy at (540)
561-1448;
With copy to: Advance Auto Parts, Inc. located at 5008 Airport Road, Roanoke,
Virginia, 24012, Attention: Vice President, Rewards and HR Services or by
telecopy at (540) 561-6998;
(b)If to you, the Participant, to your home address on record with the Company
or your business address at the Company.
7.
Income Tax Matters.

(a)The Company makes no representation or warranty as to the tax treatment of
your receipt or vesting of the Performance-based RSUs or upon your sale or other
disposition of the shares received following vesting of your Performance-based
RSUs. You should rely on your own tax advisors for such advice. The Company may
take such action as it deems appropriate to ensure that all applicable federal
or state payroll, withholding, income or other taxes (which are your sole and
absolute responsibility) are withheld or collected from you at the time of
vesting to comply with all applicable federal or state income tax laws or
regulations. The Company will inform you of alternative methods to settle any
applicable taxes due prior to the first vesting date of your Award.
(b)For the purpose of determining when shares otherwise issuable on account of
your termination of employment or other association with Company will be issued,
“termination of employment” or words of similar import, as used in this Award
Agreement, shall mean the date as of which the Company and you reasonably
anticipate that no further services will be performed by you, and shall be
construed as the date that you first incur a “separation from service” for
purposes of Section 409A of the Code on or following termination of employment
or other association with the Company. Furthermore, if you are a “specified
employee” of a public company as determined pursuant to Section 409A of the Code
as of your termination of employment or other association with the Company, then
any shares otherwise issuable on account of your termination of employment or
other association with the Company that constitute deferred compensation within
the meaning of Section 409A of the Code and that are otherwise payable during
the first six months following your termination of employment or other
association with the Company shall be issued to you on the earlier of (1) the
date of your death and (2) the first business day of the seventh calendar month
immediately following the month in which your termination of employment or other
association with the Company occurs.
8.
Miscellaneous.

(a)This Award is made under the provisions of the Plan and shall be interpreted
in a manner consistent with the Plan. To the extent that any provision in this
Award Agreement is inconsistent with the Plan, the provisions of the Plan shall
control. The interpretation of the Committee of any provision of the Plan, the
Performance-based RSUs or this Award, and any determination with respect thereto
or hereto by the Committee, shall be binding on all parties.
(b)Nothing contained in this Award Agreement shall confer, intends to confer or
imply any rights to an employment relationship or rights to a continued
employment relationship with the Company or any Affiliate in your favor or limit
the ability of the Company or an Affiliate, as the case may be, to terminate,
with or without cause, in its sole and absolute discretion, your employment
relationship with the Company or such Affiliate, subject to the terms of any
written employment agreement to which you are a party.
(c)Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and you or any other person. To the extent that any
person acquires a





--------------------------------------------------------------------------------





right to receive payments from the Company or any Affiliate pursuant to an
Award, such right shall be no greater than the right of any unsecured creditor
of the Company or any Affiliate.
(d)The Company shall not be required to deliver any shares of Stock until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.
(e)An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award Agreement and the terms contained in
the original held by the Company, the terms of the original held by the Company
shall control.
(f)If any provision in this Award Agreement is determined to be invalid, void or
unenforceable by the decision of any court of competent jurisdiction, which
determination is not appealed or appealable for any reason whatsoever, the
provision in question shall not be deemed to affect or impair the validity or
enforceability of any other provision of this Award Agreement and such invalid
or unenforceable provision or portion thereof shall be severed from the
remainder of this Award Agreement.
(g)This Award is intended to be consistent with your Employment Agreement as in
effect on the date first written above. However, to the extent that any
provision of this Award Agreement is inconsistent with the terms of your
Employment Agreement as in effect on the date first written above, the
provisions of this Award Agreement shall control with respect to this Award.
In Witness Whereof, this Award Agreement has been executed by the Company as of
the date first above written.
ADVANCE AUTO PARTS, INC.
By: _____________________
Natalie Schechtman
Senior Vice President, Human Resources
Accepted and agreed, including specifically but without limitation as to the
treatment of this Award in accordance with the terms of the Plan and this Award
notwithstanding any terms of an Employment/ Loyalty Agreement between the
Company and the undersigned to the contrary:
By: ________________________                _________________________    
Electronic Signature                Acceptance Date





